DETAILED ACTION
The present application, filed 04/22/2020, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because item numbers 133a, 133b, 133c (Figure 2), 200, 355 (Figure 3), 833, 860, 863, 865, 867, and 869 (Figure 8) are blank boxes and are not shown or labeled as to their use or purpose as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings. The drawings must show every feature of the invention specified in the claims.  Therefore, the power cells providing the first, second, and third AC inputs (as recited in claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Re claim 1, it appears that “the converter cell” (lines 4-5) should be “the at least one AC-DC-AC converter cell”.
Re claim 2, it appears that “one power cell” (line 20) should be “a second power cell”. It appears that “one power cell” (line 21) should be “a third power cell”. It appears that “wherein the output of the at least three power cells is connected” (lines 21-22) should be “wherein outputs of the at least three power cells are connected”.
Re claim 3, it appears that “the converter cell” (line 29) should be “the at least one AC-DC-AC converter cell”.
Re claim 4, it appears that “wherein AC-DC-AC” (lines 34, 38) should be “the at least one AC-DC-AC”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, it is unclear if “the power cell” is the same or different as the converter in claim 1. For purposes of examination, the language of claim 3 will be interpreted as the converter recited in claim 1.
Re claim 4, it is unclear if “all three inputs of the transformer” is the same or different as the first, second, and third secondary windings as recited in claim 1. For purposes of examination, the language of claim 4 will be interpreted as the first, second, and third secondary windings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivner et al. (“Ivner”, US 6,052,293) in view of Boe (US 9,917,527).
Re claim 1, Ivner teaches a direct electrical heating power supply [Fig 1] comprising: a converter comprising at least one AC-DC-AC converter cell [7, 7’, 7’’], the converter cell having an AC-DC section [9], a DC link [10] and a DC-AC section [8], a first, a second and a third AC converter input [3], wherein the first converter input is connectable to a first secondary winding [6] of a three phase transformer [4], the second converter input is connectable to a second secondary winding [6] of the three phase transformer, and the third converter input is connectable to a third secondary winding [6] of the three phase transformer, an AC converter output [2] forming a single phase load, wherein the converter is configured supply AC electric power to the single phase load and to distribute the load equally between the first, the second and the third AC converter inputs [Col 5, ln 32-39, having three phases allows power to be evenly distributed to the load], but does not teach the AC converter output connectable to an electrically conductive pipeline section for direct electrical heating of the pipeline section.
Boe teaches a device [Fig 1] having an AC converter output [115, 123] connectable to an electrically conductive pipeline section [161] for direct electrical heating of the pipeline section [Col 9, ln 1-3]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ivner to include the features of Boe because it is used to prevent clogging due to the generation of hydrates within the conveyed carbohydrates including oil and/or gas, thus improving the  of the device, which increases efficiency (as described in Col 1, ln 22-29).
Re claim 2, Ivner teaches wherein the converter comprises at least three power cells [7, 7’, 7’’], one power cell [7] providing the first AC converter input [15 and 16 connected to 6], one power cell [7’] providing the second AC converter input [15 and 16 connected to 6] and one power cell [7’’] providing the third AC converter input [15 and 16 connected to 6], wherein the output [17, 18, 19, 20,20, 21] of the at least three power cells is connected in series to provide the AC converter output [2], the converter being configured to synchronize the generation of an AC voltage by the DC-AC sections of the at least three power cells to provide a single phase AC output at the AC converter output [Col 5, ln 3-13].
Re claim 3, Ivner teaches wherein the power cell comprises three AC inputs [inputs to 5] providing the first, the second and the third AC converter inputs, wherein the AC-DC section of the converter cell is configured to convert a three phase AC voltage received on the first, the second and the third AC converter inputs into a common DC voltage on the DC link, thereby symmetrising the load on the first, the second and the third AC converter inputs [Col 2, ln 24-29].
Re claim 4, Ivner teaches wherein AC- DC-AC converter cell comprises a first converter output terminal [2] and a second converter output terminal [2], wherein the first converter output terminal is connectable with the load, wherein at all three inputs of the transformer, a symmetrical load is achievable by controlling the AC-DC-AC converter cell [Col 2, ln 24-29].

Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838